department of the treasury internal_revenue_service attn mandatory review mc commerce street dallas tx date date tax_exempt_and_government_entities_division release number release date legend employer_identification_number org organization name kx address address date person to contact id number contact numbers org address voice fax certified mail - return receipt requested dear this is a final adverse determination_letter with regard to your status under sec_501 of the internal_revenue_code in a determination_letter dated june 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code you do not qualify as a tax-exempt small insurance_company because your premium income does not exceed of your gross_receipts for 20xx therefore we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on march 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable return form 1120-pc org income_tax return for the year ended december 20xx with us income_tax return with the appropriate service_center as indicated in the instructions for the return for future periods you are required to file an you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations encl form 6018-a internal_revenue_service date date org address department of the treasury te_ge division golden gate avenue stop san francisco ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v schedule number or exhibit a form eee explanations of items e revised name of taxpayer org tax identification_number year period ended 20xxx legend org organization name country 3'9 companies president president dir-1 dir co-1 co-2 co-3 org-1 org xx date city city country issue whether org formerly org-1 a controlled_foreign_corporation meets the new gross_receipts requirements for tax-exempt status under sec_501 as described in the pension funding equity act of 20xx facts org hereinafter org was initially incorporated on december 19xx in the country and country under the name org-1 under the provisions of part iv of the companies ordinance 19xx the primary purpose for which the corporation was formed is to provide and negotiate insurance services consistent with any license granted in the respect under the laws of the country and country the corporation is licensed to engage in the insurance_business by the country and country the liability of members is limited co-1 acts as the corporation’s insurance manager and is responsible for maintaining the principal office of the corporation in the country and country the corporation is authorized to issue united_states citizen and resident owns all of the common shares and is the sole shareholder and president of the corporation shares of dollar_figure per share the corporation actually issued shares president a on march 19xx a certificate of name change was filed by president with the registrar of companies changing the name of the corporation to its current name org an election was filed under internal_revenue_code sec_953 to be treated as a domestic_corporation for united_states tax purposes the election was approved by the service and commenced on december 19xx internal_revenue_service records reveal that org was granted exemption as a small insurance_company described in sec_501 of the internal_revenue_code on june 19xx the exemption was effective as of january 19xx for all tax years when net written premiums or if greater direct written premiums do not exceed dollar_figure org is required to file annual information_return form_990 the form_990 return filed for the year ended december 20xx was examined by te_ge city post of duty during the initial inspection of the form_990 for 20xx it was noted that org reported being exempt under sec_501 on line j in the heading of the return form 886-a catalog number 20810w page 1of8 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items revised name oftaxpayer org tax identification_number year period ended since the passage of the pension funding equity act of 20xx org filed form_990 returns for tax years ended december 20xx december 20xx and december 20xx on its form_990 return filed for the year ended december 20xx org reported the following sources of income gifts grants and contributions program service revenue membership dues assessments interest on savings dividends and interest other investment_income gain of sale of assets other income totals 20xx dollar_figure -- dollar_figure -- during the examination of the 20xx form_990 a copy of the corporation’s form_1024 application_for recognition of exemption under sec_501 was reviewed the filed included a copy of the retrocessional excess of loss reinsurance treaty entered into between org and co-2 co-2 org has not entered into any other reinsurance treaties according to the form_1023 application the primary activity of org is determined to be as follows to act as a retrocessional reinsurer of all policies related to asbestos liability insurance coverage reinsured by co-2 co-2 and which are originally issued by co-3 co-3 co-3 is a city licensed insurance_company and is authorized to write insurance in all states for contractors consultants and other entities involved in environmental remediation projects first established in 19xx co-3 insures over entities throughout the united_states and is rated a excellent by a m best company the corporation acts as a retrocessional reinsurer of co-2 in such capacity as is customary in the reinsurance industry the corporation follows the fortunes of its reinsured with respect to the administration and payment of claims co-2 as the reinsurer of co-3 relies on co-3 for marketing of policies to the asbestos environmental remediation industry and brokers representing insured’s in this industry co-3 is also responsible for claims adjustment activities and maintains its own claim department claims submitted to org are reviewed by the president to ensure that the line of coverage is included in the business reinsured under the treaty and not excluded under any other provisions of the treaty org owns less than percent of the stock of co-2 by virtue of a capital_contribution upon the formation of org president president also own sec_3_6 percent of the stock of co- the other director presumably dir-1 wife own sec_1 percent of the co-2 stock none of the directors own an interest in co-3 form 886-a catalog number 20810w page of8 ____ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items revised name oftaxpayer- a org tax identification_number year period ended 20xx co-3 insures general and pollution liability for those engaged in environmental remediation projects with respect to each policy retrocessionally reinsured by org the corporation reinsures co-2 for dollar_figure excess of dollar_figure in the layer of dollar_figure million excess dollar_figure million each policy during the 20xx tax_year org did not receive any net written premiums or reinsurance premiums from insurance or reinsurance business on the 20xx form_990 return org reported gross_receipts of dollar_figure and total revenue of dollar_figure the total revenue amount was used to determine the eligibility to file form_990 for the 20xx tax_year the difference between the amounts resulted from the reporting of the sale of assets the gross_receipts amount includes the gross_proceeds received from the sale of assets while the total revenue figure includes only the net gain after offsetting losses from the sale of assets org’s revenue consisted of a drawdown of reserves in the amount of dollar_figure gross_investment_income of dollar_figure and net gains from the sale of assets of dollar_figure org’s total revenue reported on line of the 20xx form_990 is less than the dollar_figure limitation imposed by the pension funding equity act of the return did not include an adequate schedule showing the reconciliation of the capital_gain_net_income therefore the examining agent was unable to confirm whether gross_receipts were actually less than the dollar_figure imposed under internal_revenue_bulletin notice_2006_42 however in response to information_document_request question president provided the following statement the information requested was provided in attachment to idr please note that in determining gross_receipts only the gain but not the entire amount_realized from the sale_or_exchange of capital assets is included see notice 20xx-42 sec_3 the documents provided in attachment reflected the individual sales transactions however the statements reported only the proceeds from such sales and not the cost_basis of the securities sold thus the examining agent could not confirm the accuracy of the above statement made by president assuming org’s gross_receipts for the 20xx tax_year are in fact less than the dollar_figure gross_receipts limitation described in notice 20xx-42 then the premiums earned by org must constitute more than of such gross_receipts org did not receive any net written premiums or reinsurance premiums during the year org reported dollar_figure as program service revenue on line part i of the 20xx form_990 this amount was not derived from net written premiums or reinsurance premiums received by org the amount actually represented a reduction of reserves for incurred but not reported losses previously reported as a liability on org’s balance_sheet the program service revenue was computed by taking the difference between the beginning and ending balances of the ibnr reserve_account reported as a liability on line part 1v of the 20xx form_990 the reserves of dollar_figure are excluded from the gross_receipts calculation described in notice 20xx-42 because the amount was not derived from net written or reinsurance premiums therefore org’s premium income did not exceed of its 20xx gross_receipts form 886-a catalog number 20810w page 30f8 publish no irs gov department of the treasury-internal revenue service a nh aa form name of taxpayer -_ org explanations of items schedule number or exhibit revised tax identification_number year period ended 20xx org does not qualify for tax-exempt status under sec_501 for the 20xx tax_year because it failed to meet the new gross_receipts requirements for tax-exempt status as described in the pension funding equity act of 20xx and notice 20xx-42 see attachment for gross_receipts computation prepared by the examining agent law prior_law sec_501 provides that certain entities are exempt from taxation included in these entities are i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure r c sec_501 if an entity is a part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 c a the prior_law was effective for tax years beginning after date through december 20xx the effective date of the pension funding equity act of 20xx for tax years beginning after december 20xx an organization must meet the following two- part test to qualify for exemption under sec_501 current law l sec_2 gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts mutual insurance_companies must meet either the above test or the following alternative test ii o n gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts amounts received by all members of the insurance company’s controlled_group as defined in sec_501 are taken into account for purposes of these tests for purposes of sec_501 gross_receipts includes the following sources a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance ' prior to the direct or net written premium ceiling was limited to dollar_figure the tax_reform_act_of_1986 increased the direct or net written premium ceiling to dollar_figure per year - notice 20xx-42 r b 20xx-19 april 20xx form 886-a catalog number 20810w page 4of8 publish no irs gov department of the treasury-internal revenue service form_886 a arene name of taxpayer org b schedule number or exhibit explanations of items svd tax identification_number year period ended 20xxx items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code the alternative test for a mutual_insurance_company does not apply if an employee of the company or a member of the employee’s family as defined in sec_2032a is an employee of another company exempt from tax or would be exempt under sec_501 if an organization is in a receivership liquidation or similar proceeding under the supervision of a state court on april 20xx the new law applies to taxable years beginning after the date such proceeding ends or december 20x x whichever is earlier government ’s position internal_revenue_code sec_501 originally referred only to certain mutual insurance_companies or associations other than life or marine the tax_reform_act_of_1986 tra-86 eliminated the distinction between small_mutual insurance_companies and other small insurance_companies and extended exemption under irc dollar_figure c to all eligible small insurance_companies whether stock or mutual tra also changed the nature of the ceiling_amount for tax exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from dollar_figure to dollar_figure therefore under tra to qualify for exemption as a small insurance_company the direct or net written premiums received by an organization could not exceed dollar_figure for a taxable_year the requirements established under tra posed serious problems for the service because the requirements did not place any limitation of the amount of investment_income small insurance_companies could earn many taxpayers and tax professionals took advantage of the tax-exempt treatment allowed to small insurance_companies by contributing highly appreciated income producing assets to the tax-exempt organizations the assets produced substantial investment_income that was not taxed due to the tax-exempt status of the small insurance_companies congress intended to curb this loophole in the law by including language in section of the pension funding act of 20xx which once again changed the requirements for tax-exempt status for small property and casualty insurance_companies on april 20xx president signed h_r the pension funding equity act of 20xx p l one purpose of the legislation was to tighten the rules for property and casualty insurance_companies to qualify as tax-exempt under sec_501 of the code or to elect to be taxed only on their investment_income the bill contained the following comments from the conference_report form 886-a catalog number 20810w page 50f8__ publish no irs gov department of the treasury-internal revenue service explanations of items schedule number or exhibit revised tax identification_number year period ended 20xx - ena form 886-a name of taxpayer org the limitation to mutual companies and the limitation on employees are intended to address the conferees concern about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of companies with gross_receipts under dollar_figure it is intended that the provision not permit the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees the new legislation amended sec_501 for tax years beginning after december 20xx the new law replaced the written premiums test with a gross_receipts and percentage of premiums test the new law placed an overall_limitation on the amount of gross_receipts small insurance for years beginning after december 20xx small companies could earn for each taxable_year thus insurance_companies can not have gross_receipts in excess of dollar_figure to qualify for tax-exempt status under sec_501 in addition of its total gross_receipts more than must be derived from premium income the facts present in this case clearly demonstrate that org does not meet the new requirements for tax-exempt status under sec_501 in 20xx because its net written premiums or premiums from in fact org did not earn any net written reinsurance is less than of its gross_receipts for the year premiums or reinsurance premiums during the 20xx tax_year during the 20xx tax_year org’s primary sources of income are from investments and a reduction of reserves for ibnr during the audit gross_receipts were re-computed to comply with the definition of gross_receipts that is described in notice 20xx-42 based on the audit org’s gross_receipts for 20xx are as follows 20xx dollar_figure -- net_premiums written interest on temporary savings dividends and interest from securities other investment_income gain on sale of assets other income gross_receipts dollar_figure do gross_receipts exceed dollar_figure limitation no of gross_receipts net_premiums written do premiums exceed of gross_receipts does org meet the gross_receipts_test no no form 886-a catalog number 20810w page 6of8__ publish no irs gov oepartment of the treasury-internal revenue service 886-a ene form q explanations of items schedule number or exhibit revised name of taxpayer oo -_ tax identification_number - year period ended 20xxx does org qualify for exemption under sec_501 no filing requirement 1120-pc note as a stock corporation the alternative gross_receipts_test dollar_figure is not available to org such alternative test is available to mutual insurance_companies only the principal gross_receipts_test consists of two parts the corporation must satisfy both parts of the in this case org does meet part-one of the test because its gross_receipts do not dollar_figure gross_receipts_test exceed the dollar_figure gross_receipts limitation permitted for small insurance_companies however org does not satisfy part-two of the gross_receipts_test because its premium income is not more of gross_receipts for 20xx org must satisfy both parts of the dollar_figure gross_receipts_test in order to meet the new requirements for tax-exempt status under sec_501 of the code if org fails to meet either component of the two part test then it fails to qualify for exemption as a small insurance_company based on the above analysis it is determined that org was properly recognized as a tax-exempt small insurance_company for years prior to december 20xx however due to the change in law the corporation no longer qualifies for tax-exempt status for the tax_year ended december 20xx because it fails to comply with the dollar_figure gross_receipts_test imposed by the pension fund equity act of 20xx as such it is recommended that org’s tax-exempt status under sec_501 be revoked effective january 20xx taxpayer’s position after receiving the initial day letter dated january 20xx a formal protest was filed by president president and sole shareholder dated february 20xx the protest was received by the irs te_ge division on february 20xx in the protest president disagreed with the service’s characterization of the dollar_figure program service revenue as unearned_premium income president stated that the amount represented a drawdown in reserves for ibnr and is not unearned premiums president requested that the initial report form 886-a be revised to reflect this correction and if the report is revised org is agreeable to executing form 6018-a for the proposed revocation action the revocation would cover the 20xx tax_year only since org did not claim to be tax-exempt for the subsequent tax years ending december 20xx and december 20xx org filed form 1120-pc returns as a taxable property and casualty insurance_company for both years if the service does not agree to revise the initial report then the taxpayer wants the issue sent to appeals conclusion a org is an insurance_company pursuant to subchapter_l of the code for the taxable_year 20xx b although org is an insurance_company pursuant to subchapter_l of the code it does not qualify as a tax-exempt small insurance_company because its premium income does not exceed of its gross form 886-a catalog number 20810w page of 8____ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items revised name of taxpayer oo org tax identification_number year period ended 20xx receipts for 20xx as described in internal_revenue_bulletin notice 20xx-42 required of entities that qualify for exemption under sec_501 of the internal_revenue_code c therefore revocation of org’s tax-exempt under sec_501 is proposed effective january 20xx d org is required to file an income_tax return for calendar_year ended december 20xx gross receipt calculation for the tax_year ended december 20xx in compliance with internal_revenue_bulletin notice 20xx-42 dated may 20xx net_premiums written interest on temporary savings dividends and interest from securities other investment incomes gain on sale of assets other income gross_receipts -0- gross_receipts for the tax_year did not exceed the dollar_figure limitation premium income test net_premiums written gross_receipts -0-__ bp earned premiums are not more than of gross_receipts conclusion org does not meet the gross_receipts_test described in notice_2006_42 and the pension protection equity act of 20xx org is not permitted to file form_990 for the tax_year ended december 20xx as a tax-exempt small insurance_company described in sec_501 of the internal_revenue_code because it fails to qualify for tax-exempt status attachment department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page of
